Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 04/15/2020 is made of a record.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 are rejected under 35 U.S.C. 102(b) as anticipated by Georgescu et al (US Patent 9668699). 
Regard to claim 1, Georgescu et al disclosed receiving an image comprising a target (refer to Fig. 1, block 102 & 104); and
training a cascade neural network comprising a plurality of neural networks using
the image (refer Figs 2 & 3),
wherein at least one neural network among the plurality of neural networks includes
a plurality of parallel sub-neural networks (refer Figs. 2 & 3).
	Regard to claim 2, Georgescu et al disclosed wherein the training comprises: 

training a first neural network based on the plurality of negative samples; and training a second neural network including the plurality of parallel sub-neural networks based on a misclassified sample, the plurality of negative samples, and the plurality of positive samples, and wherein the plurality of neural networks comprises the first neural network and the second neural network (refer to col. 3, lines 3-19).
	Regard to claim 3, Georgescu et al disclosed	 wherein the training further comprises:
performing a fine-tuning on at least one of the first neural network and the second
neural network repetitively until a detection rate of the target decreases or an error rate of
the target increases, and wherein the performing of the fine-tuning comprises: training at least one of the first neural network and the second neural network based on the misclassified sample, the plurality of negative samples, and the plurality of positive samples; and classifying a test sample set through the training (refer to col. 2, lines 65-col. 3, 10).
Regard to claim 4, Georgescu et al disclosed a non-transitory computer readable storage medium storing instructions that, when actuated by a processor, cause the processor to perform the method of claim 1 (refer to Fig. 15, block 1502)
	Regard to claim 5, Georgescu et al disclosed actuating a camera to capture the image comprising the target; and, actuating a processor to train the cascade neural network (refer to col. 11, lines 50-57).
Other Prior Art Cited
3. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Conclusion
4.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
09/09/2021.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669